Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Currently there are no recognized generic claims to the following patentably distinct species:
Species I, Figs. 1-6: Figs. 1-6 disclose a light detection device according to a first embodiment.
Species II, Fig. 7: Fig. 7 discloses a light detection device according to a second embodiment. In the light detection device 1a according to the modification as shown in FIG. 7, the plate members 21 and 22 do not reach the n.sup.+-type substrate 11 and are separated from the n.sup.+-type substrate 11. In other words, the lower ends 21L and 22L are positioned higher than the p-n interface 10. However, the lower ends 21L and 22L of the plate members 21 and 22 are positioned lower than the interface between the p.sup.--type region 14 and the p.sup.--type region 15. The depletion layer that is generated when the reverse-biased voltage is applied to the APD 37 reaches the vicinity of the interface between the p.sup.--type region 14 and the p.sup.+-type region 15 when at a maximum. Therefore, as long as the plate members 21 and 22 extend to be lower than the interface between the p.sup.--type region 14 and the p.sup.+-type region 15, the effect of reflecting the secondary photons generated inside the depletion layer is obtained. It is easy to manufacture the light detection device 1a according to the modification because the plate members 21 and 22 are shallow. Otherwise, the configuration, the operations, and the effects of the modification are similar to those of the first embodiment.
Species III, Fig. 8: Fig. 8 discloses a light detection device according to a third embodiment. As shown in FIG. 8, a p.sup.+-type substrate 41 of the p.sup.+-conductivity type is provided in the light detection device 2 according to the embodiment. The p.sup.+-type substrate 41 is, for example, a single-crystal silicon substrate. A p-type region 42 of the p.sup.--conductivity type is provided on the p.sup.+-type substrate 41. The p.sup.--type region 42 is, for example, an epitaxial layer of silicon. The p.sup.+-type substrate 41 and the p.sup.--type region 42 are provided in both the cell 100 and the element separation region 101. In the cell 100, a p-type region 43 of the p-conductivity type is provided on the p.sup.--type region 42. A p.sup.--type region 44 of the p.sup.--conductivity type also is provided on the p.sup.--type region 42 in the element separation region 101. A p-type semiconductor layer 45 is formed of the p.sup.+-type substrate 41, the p.sup.--type region 42, the p-type region 43, and the p.sup.--type region 44. In the cell 100, an n.sup.+-type semiconductor layer 46 of the n.sup.+-conductivity type is provided on the p-type region 43. The n.sup.+-type semiconductor layer 46 contacts the p-type region 43 and the p.sup.--type region 42. Therefore, the p.sup.+-type substrate 41, the p.sup.--type region 42, the p-type region 43, and the n.sup.+-type semiconductor layer 46 are arranged in this order upward from below in the central portion of the cell 100. The interface between the n.sup.+-type semiconductor layer 46 and the p-type region 43 and the interface between the n.sup.+-type semiconductor layer 46 and the p.sup.--type region 42 form a p-n interface 50. Thereby, in the cell 100, an avalanche photodiode (APD) 51 is formed of the n.sup.+-type semiconductor layer 46, the p-type region 43, and the p.sup.--type region 42. The insulating film 20 is provided in the element separation region 101. The p.sup.--type region 44 contacts the insulating film 20. The plate members 21 and 22 are provided between the p.sup.+-type substrate 41 and the insulating film 20. The configurations of the plate members 21 and 22 are similar to those of the first embodiment. The lower end 21L of the plate member 21 and the lower end 22L of the plate member 22 are positioned inside the p.sup.+-type substrate 41. In other words, the lower ends 21L and 22L are positioned lower than the interface between the p.sup.+-type substrate 41 and the p.sup.--type region 42.
Species IV, Fig. 10: Fig. 10 discloses a light detection device according to a fourth embodiment. In the light detection device 2a according to the modification as shown in FIG. 10, the plate members 21 and 22 do not reach the p.sup.+-type substrate 41 and are separated from the p.sup.+-type substrate 41. However, the lower ends 21L and 22L of the plate members 21 and 22 are positioned lower than the p-n interface 50 between the p-type region 43 and the n.sup.+-type semiconductor layer 46. The depletion layer that is generated when the reverse bias is applied to the APD 51 is generated with the p-n interface 50 as a starting point; therefore, as long as the plate members 21 and 22 extend to be lower than the p-n interface 50, the effect of reflecting the secondary photons generated inside the depletion layer is obtained. It is easy to manufacture the light detection device 2a according to the modification because the plate members 21 and 22 are shallow. Otherwise, the configuration, the operations, and the effects of the modification are similar to those of the second embodiment.
Species V, Figs. 11A & 11B: Figs. 11A & 11B disclose a light detection device according to a fifth embodiment. As shown in FIGS. 11A and 11B, the light detection device 3 according to the embodiment differs from the light detection device 1 according to the first embodiment (referring to FIG. 1 to FIG. 6) in that two mutually-separated plate members 23 are provided instead of the plate member 21. The plate members 23 have frame-like configurations and respectively surround the plate members 22; accordingly, the plate member 23 surrounds the cell 100 with the plate member 22 interposed. Among the plate members 23, the plate member 23 that surrounds the plate member 22a and the cell 100a also is called a "plate member 23a;" and the plate member 23 that surrounds the plate member 22b and the cell 100b also is called a "plate member 23b." The composition of the plate member 23 is substantially the same as the composition of the plate member 22. Also, the positions in the vertical direction of the upper end and the lower end of the plate member 23 are substantially the same as the positions of the upper end and the lower end of the plate member 22. Therefore, four plate members are disposed between the mutually-adjacent cells 100 in the light detection device 3. The plate member 22, the plate member 23, the plate member 23, and the plate member 22 are arranged periodically in a cross section including two mutually-adjacent cells 100. For example, the plate member 22a, the plate member 23a, the plate member 23b, and the plate member 22b are arranged periodically in this order between the cell 100a and the cell 100b.
Species VI, Fig. 12: Fig. 12 discloses a light detection device according to a sixth embodiment. In the light detection device 4 according to the embodiment as shown in FIG. 12, the configuration of the cell 100 when viewed from above is an octagon. For example, the configuration of the cell 100 is a square having beveled corners. Otherwise, the configuration, the operations, and the effects of the embodiment are similar to those of the first embodiment.
Species VII, Fig. 13: Fig. 13 discloses a light detection device according to a seventh embodiment. In the light detection device 5 according to the embodiment as shown in FIG. 13, the configuration of the cell 100 when viewed from above is a hexagon and is arranged in, for example, a honeycomb configuration. The edge length per unit area of the cell 100 when viewed from above can be shortened thereby. As a result, the surface area ratio of the cell 100 in the light detection device 5 can be increased; and the detection accuracy of the light can be improved even more. Otherwise, the configuration, the operations, and the effects of the embodiment are similar to those of the first embodiment.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no recognized generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHED AHMED/Primary Examiner, Art Unit 2813